Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 02/18/2022 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 11/04/2021 is a has CON of 16/819,516 03/16/2020 PAT 11212148 16/819,516 is a CON of 16/264,926 02/01/2019 PAT 10637702 16/264,926 is a CON of 15/473,269 03/29/2017 PAT 10200225 15/473,269 is a CON of PCT/CN2015/080710 06/03/2015 FOREIGN APPLICATIONS PCTCN2014088063 09/30/2014 PCTCN2014088661 10/15/2014 are acknowledged.
Drawings
3.  	The drawings were received on 11/04/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 11/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 11/04/2021 is accepted by the examiner.

Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 	Claims 1, 6, 11 and 16 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1, 5, 9, 13 of US 10200225 (Hereinafter “Zhang”). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of patent No US 10637702 B2, US 11212148 B2
 	As per claim 1. A wireless transmission method, comprising: generating, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least two symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol and a second OFDM symbol, wherein input information bits of the first OFDM symbol are the same as input information bits of the second OFDM symbol; and sending the preamble; wherein the generating the preamble comprises: obtaining the first OFDM symbol by processing the input information bits of the first OFDM symbol by channel encoding, interleaving, and modulating in a first modulation mode; and obtaining the second OFDM symbol by processing the input information bits of the second OFDM symbol by channel encoding, without interleaving, and modulating in a second modulation mode (1. A data transmission method, comprising: generating a preamble corresponding to a protocol version of a transmission on a wireless local area network, wherein the preamble comprises a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises four symbols including a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol and a fourth OFDM symbol, wherein the four symbols are arranged in order, and input information bits of the first OFDM symbol are the same as that of the second OFDM symbol, and wherein input information bits of the third OFDM symbol are the same as that of the fourth OFDM symbol, wherein the input information bits of the third and fourth OFDM symbols include all left information bits except the input information bits of the first and second OFDM symbols, in information bits that need to be carried in the HE-SIG field, wherein the generating the preamble comprises processing the input information bits of the first and second OFDM symbol, by using a channel encoder, an interleaver, and a first modulator, to obtain the first OFDM symbol, and, by using the channel encoder, without interleaving, and a second modulator to obtain the second OFDM symbol, wherein the first modulator and the second modulator are same or different, and wherein the generating the preamble further comprises processing the input information bits of the third and fourth OFDM symbol, by using the channel encoder, the interleaver, and a third modulator to obtain the third OFDM symbol, and, by using the channel encoder, without interleaving, and a fourth modulator to obtain the fourth OFDM symbol, wherein the third modulator and the fourth modulator are the same or are different; and sending the preamble to a receive end device).

	As per claim 6. A wireless transmission method, comprising: receiving, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least two symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol, and a second OFDM symbol; obtaining information bits of the first OFDM symbol by parsing the first OFDM symbol by de-modulating in a first de-modulation mode, de-interleaving, and channel decoding; obtaining information bits of the second OFDM symbol by parsing the second OFDM symbol by de-modulating in a second de-modulation mode, without de-interleaving, and channel decoding; and determining whether the obtained information bits of the first OFDM symbol and the obtained information bits of the second OFDM symbol are same by comparing the obtained information bits of the first OFDM symbol and the obtained information bits of the second OFDM symbol with each other5. A data transmission method, comprising: receiving a preamble sent by a transmit end device corresponding to a protocol version of a transmission on a wireless local area network, wherein the preamble comprises a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises four symbols including a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol and a fourth OFDM symbol, wherein the four symbols are arranged in order, and wherein input information bits of the second OFDM symbol are the same as that of the first OFDM symbol, and input information bits of the third OFDM symbol are the same as that of the fourth OFDM symbol, wherein the input information bits of the third and fourth OFDM symbols include all information bits, other than the input information bits of the first and second OFDM symbols, in information bits that need to be carried in the HE-SIG field; and processing the first OFDM symbol, the second OFDM symbol, the third OFDM symbol and the fourth OFDM symbol in the preamble, wherein the processing the first OFDM symbol, the second OFDM symbol, the third OFDM symbol and the fourth OFDM symbol in the preamble comprises parsing the first OFDM symbol to obtain the input information bits of the first and second OFDM symbols, by using a channel decoder, a de-interleaver, and a first de-modulator, and parsing the second OFDM symbol to obtain the input information bits of the first and second OFDM symbols, by using the channel decoder without de-interleaving, and further by using a second de-modulator, wherein the first de-modulator and the second de-modulator are the same or are different, and wherein the processing the first OFDM symbol, the second OFDM symbol, the third OFDM symbol and the fourth OFDM symbol in the preamble further comprises parsing the third OFDM symbol to obtain the input information bits of the third and fourth OFDM symbols, by using the channel decoder, the de-interleaver, and a third de-modulator, and parsing the fourth OFDM symbol to obtain the input information bits of the third and fourth OFDM symbols, by using the channel decoder without de-interleaving, and further by using a fourth de-modulator, wherein the third de-modulator and the fourth de-modulator are the same or are different.

	As per claim 11. A communication apparatus, comprising: a transmit circuit; at least one processor, and a non-transitory memory storing a computer program for execution by the at least one processor, the computer program including instructions for: generating a preamble comprising a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least two symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, wherein input information bits of the first OFDM symbol are the same as input information bits of the second OFDM symbol; and cause the transmit circuit to send the preamble; wherein the instructions for generating the preamble include instructions for: obtaining the first OFDM symbol by processing the input information bits of the first OFDM symbol by channel encoding, interleaving, and modulating in a first modulation mode; and obtaining the second OFDM symbol by processing the input information bits of the second OFDM symbol by channel encoding, without interleaving, and modulating in a second modulation mode (9. A transmit end device, for transmitting a preamble corresponding to a protocol version of a transmission on a wireless local area network, comprising: a channel encoder; an interleaver; a first modulator; a second modulator; a third modulator; a fourth modulator; and a transmitter; wherein the preamble comprises a high efficiency signal (HE-SIG) field, the HE-SIG field comprises four symbols including a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol and a fourth OFDM symbol, wherein the four symbols are arranged in order, and input information bits of the first OFDM symbol are the same as that of the second OFDM symbol, and input information bits of the third OFDM symbol are the same as that of the fourth OFDM symbol; wherein the input information bits of the third and fourth OFDM symbols include all information bits, other than the input information bits of the first and second OFDM symbols, in information bits that need to be carried in the HE-SIG field; wherein the input information bits of the first and second OFDM symbol are processed by the channel encoder, the interleaver, and the first modulator to obtain the first OFDM symbol; wherein the input information bits of the first and second OFDM symbol are processed by the channel encoder, without interleaving, and further by the second modulator to obtain the second OFDM symbol, wherein the first modulator and the second modulator are the same or are different; wherein the input information bits of the third and fourth OFDM symbol are processed by the channel encoder, the interleaver, and the third modulator to obtain the third OFDM symbol; wherein the input information bits of the third and fourth OFDM symbol are processed by the channel encoder, without interleaving, and further by the fourth modulator to obtain the fourth OFDM symbol, wherein the third modulator and the fourth modulator are same or different; and wherein the transmitter is configured to send the preamble to a receive end device).
	As per claim 16. A communication apparatus, comprising: a receiver; at least one processor, and a non-transitory memory storing a computer program for execution by the at least one processor, the computer program including instructions for: receiving, through the receiver, a preamble comprising a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least two symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol, and a second OFDM symbol; obtaining information bits of the first OFDM symbol by parsing the first OFDM symbol by de-modulating in a first de-modulation mode, de-interleaving, and channel decoding; obtaining information bits of the second OFDM symbol by parsing the second OFDM symbol by de-modulating in a second de-modulation mode, without de-interleaving, and channel decoding; and determining whether the obtained information bits of the first OFDM symbol and the obtained information bits of the second OFDM symbol are the same by comparing the obtained information bits of the first OFDM symbol and the obtained information bits of the second OFDM symbol with each other(13. A receive end device, for receiving a preamble sent by a transmit end device corresponding to a protocol version of a transmission on a wireless local area network, comprising: a channel decoder; an de-interleaver; a first de-modulator; a second de-modulator; a third de-modulator; and a fourth de-modulator; wherein the preamble comprises a high efficiency signal (HE-SIG) field, the HE-SIG field comprises four symbols including a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol and a fourth OFDM symbol, wherein the four symbols are arranged in order, and input information bits of the second OFDM symbol are the same as that of the first OFDM symbol, and input information bits of the third OFDM symbol are the same as that of the fourth OFDM symbol; wherein the input information bits of the third and fourth OFDM symbols include all left information bits except the input information bits of the first and second OFDM symbols, in information bits that need to be carried in the HE-SIG field; wherein the first OFDM symbol is parsed to obtain the input information bits of the first and second OFDM symbols, by the channel decoder, the de-interleaver, and the first de-modulator; wherein the second OFDM symbol is parsed to obtain the input information bits of the first and second OFDM symbols, by the channel decoder without de-interleaving, and further by a second de-modulator, wherein the first de-modulator and the second de-modulator are the same or are different; and wherein the third OFDM symbol is parsed to obtain the input information bits of the third and fourth OFDM symbols, by the channel decoder, the de-interleaver, and the third de-modulator; and wherein the fourth OFDM symbol is parsed to obtain the input information bits of the third and fourth OFDM symbols by the channel decoder, without de-interleaving, and further by the fourth de-modulator, wherein the third de-modulator and the fourth de-modulator are the same or are different).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  1, 4-6, 9-11, 14-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20150117227 A1 to ZHANG et al (hereinafter ZHANG)  further view of US PG Pub US 20060067444 A1 to Hamamoto et al (hereinafter Hamamoto).  
	As per claim 1, ZHANG teaches a wireless transmission method, comprising: generating, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least two symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol and a second OFDM symbol, (para [0091-0092]fig. 11b generating, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, HE-SIG field comprises two OFDMA symbols comprising first and second at multiple frequency levels and both HE-SIG0s   and sending the preamble (para [[0091-0092]]],fig. 11b sending the preamble to the user devices); wherein the generating the preamble comprises: obtaining the first OFDM symbol by processing the input information bits of the first OFDM symbol by channel encoding, interleaving, and modulating in a first modulation mode (para [0111] ,obtaining the information and each symbol is OFDM symbol by channel encoding, interleaving, and modulating in a first modulation mode ); and obtaining the second OFDM symbol by processing the input information bits of the second OFDM symbol by channel encoding, without interleaving, and modulating in a second modulation mode (para [0111] ,obtaining the information and second or another symbol is OFDM symbol by channel encoding, interleaving, and modulating in a first modulation mode).  
 	Hamamoto teaches wherein input information bits of the first OFDM symbol are the same as input information bits of the second OFDM symbol (para [0064], two OFDM symbols same contents are transmitted from the transmitter). 20060067444
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of ZHANG by wherein input information bits of the first OFDM symbol are the same as input information bits of the second OFDM symbol as suggested by Hamamoto, this modification would benefit   ZHANG for efficient data transmission in a mobile communication network.
	As per claim 4, ZHANG teaches the method according to claim 1, wherein the preamble is for an outdoor scenario of the wireless local area network, wherein an auto-detection is associated with the first OFDM symbol and the second OFDM symbol including same input information bits (para [[[0082]] , is for an outdoor scenario of the wireless local area network and the signal detector can detect such signals as total energy, energy per subcarrier per symbol, power spectral density and other signals).
	As per claim 5, ZHANG teaches the method according to claim 1, wherein the first modulation mode is a binary phase-shift keying (BPSK) modulation, and wherein the second modulation mode is a quaternary binary phase shift keying (QBPSK) modulation (para [[0093]  , various implementations, the HE-SIG1A field 457 can be BPSK or QBPSK modulated. If BPSK modulated, an 11c device can assume the packet is an 802.11a/b/g packet,  If QBPSK modulated, an 802.11ac device can produce a CRC error during preamble processing).
	As per claim 6, ZHANG teaches a wireless transmission method, comprising: receiving, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least two symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol, and a second OFDM symbol; obtaining information bits of the first OFDM symbol by parsing the first OFDM symbol by de-modulating in a first de-modulation mode, de-interleaving, and channel decoding ( para [0091-0092]fig. 1, 11b, wireless access point generates preamble to received by the client wireless devices receives the generated preamble, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, HE-SIG field comprises two OFDMA symbols comprising first and second at multiple frequency levels and both HE-SIG0s   and sending the preamble (para [0091-0092],fig. 1, 11b sending the preamble to the user devices); obtaining information bits of the second OFDM symbol by parsing the second OFDM symbol by de-modulating in a second de-modulation mode, without de-interleaving, and channel decoding (para [0091-0092], 1, 11b. 9, client receiver receives the generated preamble and do creating data by degenerating the received by demodulation, deinterleaving and decoding which is the part of the regular receiver generating, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, HE-SIG field comprises two OFDMA symbols comprising first and second at multiple frequency levels and both HE-SIG0s have same bits of information obtaining the information and second or another symbol); 20190312680
 	Hamamoto teaches obtaining information bits of the first OFDM symbol by parsing the first OFDM symbol by de-modulating in a first de-modulation mode, de-interleaving, and channel decoding (para [0113] , receiver apparatus to be described later and correspond to the transmitter apparatus  0 which performs the above-described operations may include a demodulator corresponding the modulator  , a deinterleaver corresponding to the interleaver    and a decoder corresponding to the encoder); and determining whether the obtained information bits of the first OFDM symbol and the obtained information bits of the second OFDM symbol are same by comparing the obtained information bits of the first OFDM symbol and the obtained information bits of the second OFDM symbol with each other (para [0094], comparator 46 compares the two OFDM symbols of the same content and generates a signal indicative of a ratio of the magnitude thereof )20060067444
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 9, ZHANG teaches the method according to claim 6, the preamble is for an outdoor scenario of the wireless local area network, wherein an auto-detection is associated with determining that the first OFDM symbol and the second OFDM symbol includes same information bits (para [[0082] , is for an outdoor scenario of the wireless local area network and the signal detector can detect such signals as total energy, energy per subcarrier per symbol, power spectral density and other signals).
	As per claim 10, ZHANG teaches the method according to claim 6, wherein the first de-modulation mode is a binary phase-shift keying (BPSK) de-modulation, and wherein the second de-modulation mode is a quaternary binary phase shift keying (QBPSK) de- modulation (para [[0093]  , various implementations, the HE-SIG1A field 457 can be BPSK or QBPSK modulated. If BPSK modulated, an 11c device can assume the packet is an 802.11a/b/g packet,  If QBPSK modulated, an 802.11ac device can produce a CRC error during preamble processing)..
	As per claim 11, ZHANG teaches a communication apparatus, comprising: a transmit circuit; at least one processor, and a non-transitory memory storing a computer program for execution by the at least one processor, the computer program including instructions for: generating, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least two symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol and a second OFDM symbol, (para [para [[0091-0092]],fig. 11b generating, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, HE-SIG field comprises two OFDMA symbols comprising first and second at multiple frequency levels and both HE-SIG0s   and sending the preamble (para [[0155]],fig. 11b sending the preamble to the user devices); wherein the generating the preamble comprises: obtaining the first OFDM symbol by processing the input information bits of the first OFDM symbol by channel encoding, interleaving, and modulating in a first modulation mode (para [0091-0092], obtaining the information and each symbol is OFDM symbol by channel encoding, interleaving, and modulating in a first modulation mode ); and obtaining the second OFDM symbol by processing the input information bits of the second OFDM symbol by channel encoding, without interleaving, and modulating in a second modulation mode (para [0111],obtaining the information and second or another symbol is OFDM symbol by channel encoding, interleaving, and modulating in a first modulation mode). 20160156750 
 	Hamamoto teaches wherein input information bits of the first OFDM symbol are the same as input information bits of the second OFDM symbol (para [0064], two OFDM symbols same contents are transmitted from the transmitter). 20060067444
	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 14, ZHANG Hamamoto teaches the communication apparatus according to claim 11, wherein the preamble is for an outdoor scenario of the wireless local area network, wherein an auto-detection is associated with the first OFDM symbol and the second OFDM symbol including same input information bits (para [0082] , is for an outdoor scenario of the wireless local area network and the signal detector can detect such signals as total energy, energy per subcarrier per symbol, power spectral density and other signals)..
	As per claim 15, ZHANG Hamamoto teaches communication apparatus according to claim 11, wherein the first modulation mode is a binary phase-shift keying (BPSK) modulation, and wherein the second modulation mode is a quaternary binary phase shift keying (QBPSK) modulation (para [[0093]  , various implementations, the HE-SIG1A field 457 can be BPSK or QBPSK modulated. If BPSK modulated, an 11c device can assume the packet is an 802.11a/b/g packet,  If QBPSK modulated, an 802.11ac device can produce a CRC error during preamble processing)..
	As per claim 16, ZHANG   teaches n apparatus, comprising: a receiver; at least one processor, and a non-transitory memory storing a computer program for execution by the at least one processor, the computer program including instructions for: receiving, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, wherein the HE-SIG field comprises at least two symbols comprising a first orthogonal frequency division multiplexing (OFDM) symbol, and a second OFDM symbol; obtaining information bits of the first OFDM symbol by parsing the first OFDM symbol by de-modulating in a first de-modulation mode, de-interleaving, and channel decoding ( para [[0091-0092]],fig. 1, 11b, wireless access point generates preamble to received by the client wireless devices receives the generated preamble, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, HE-SIG field comprises two OFDMA symbols comprising first and second at multiple frequency levels and both HE-SIG0s   and sending the preamble (para 0091-0092],fig. 1, 11b sending the preamble to the user devices); obtaining information bits of the second OFDM symbol by parsing the second OFDM symbol by de-modulating in a second de-modulation mode, without de-interleaving, and channel decoding (para [0091-0092], 0111]  1, 11b. 9, client receiver receives the generated preamble and do creating data by degenerating the received by demodulation, deinterleaving and decoding which is the part of the regular receiver generating, in a wireless local area network, a preamble comprising a high efficiency signal (HE-SIG) field, HE-SIG field comprises two OFDMA symbols comprising first and second at multiple frequency levels and both HE-SIG0s have same bits of information obtaining the information and second or another symbol); 20190312680
 	Hamamoto teaches obtaining information bits of the first OFDM symbol by parsing the first OFDM symbol by de-modulating in a first de-modulation mode, de-interleaving, and channel decoding (para [0113] , receiver apparatus to be described later and correspond to the transmitter apparatus  0 which performs the above-described operations may include a demodulator corresponding the modulator  , a deinterleaver corresponding to the interleaver    and a decoder corresponding to the encoder); and determining whether the obtained information bits of the first OFDM symbol and the obtained information bits of the second OFDM symbol are same by comparing the obtained information bits of the first OFDM symbol and the obtained information bits of the second OFDM symbol with each other (para [0094], comparator 46 compares the two OFDM symbols of the same content and generates a signal indicative of a ratio of the magnitude thereof ).
	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 19, ZHANG Hamamoto teaches communication apparatus according to claim 16, the preamble is for an outdoor scenario of the wireless local area network, wherein an auto-detection is associated with determining that the first OFDM symbol and the second OFDM symbol that include same information bits (para [[0082] , is for an outdoor scenario of the wireless local area network and the signal detector can detect such signals as total energy, energy per subcarrier per symbol, power spectral density and other signals)..
	As per claim 20, ZHANG Hamamoto teaches communication apparatus according to claim 16, wherein the first de-modulation mode is a binary phase-shift keying (BPSK) de-modulation and wherein the second de-modulation mode is a quaternary binary phase shift keying (QBPSK) de-modulation (para [[0093]  , various implementations, the HE-SIG1A field 457 can be BPSK or QBPSK modulated. If BPSK modulated, an 11c device can assume the packet is an 802.11a/b/g packet,  If QBPSK modulated, an 802.11ac device can produce a CRC error during preamble processing).
Allowable Subject Matter
 	Claim 2-3, 7-8,12-13,17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20130294550 A1; US Patent Publication US 20130294551 A1,   US Patent Publication US 20130250747 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467